Citation Nr: 0526507	
Decision Date: 09/28/05    Archive Date: 10/05/05	

DOCKET NO.  03-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating evaluation for 
residuals of a right leg fracture.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO denied the benefits sought 
on appeal.  The veteran, who had active service from February 
1972 to February 1974, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board notes for the record that the veteran failed to 
indicate in his Appeal to the Board of Veterans' Appeals VA 9 
Form as to whether he desired a BVA hearing.  In December 
2003, the RO forwarded a letter to the veteran inquiring 
whether the veteran wanted a BVA hearing.  The RO requested 
that the veteran complete an Appeal Hearing Options Form 
within 30 days and he was informed that in the absence of a 
response, the RO would assume that he did not want a hearing.  
There is no indication in the file that the veteran completed 
or returned this form.  Thereafter, the veteran's 
representative submitted a March 2004 statement on his 
behalf, as well as a brief in July 2005.  The veteran's 
representative did not request a BVA hearing in either 
submission.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's residuals of a right leg fracture are not 
manifested by slight knee disability.  

3.  An unappealed rating decision dated in March 1991 denied 
service connection for hepatitis.  

4.  The evidence received since the March 1991 rating 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished  
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating 
evaluation for the veteran's residuals of a right leg 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.31, 4.40 - 4.46, 4.71, 4.71a, Diagnostic Code 5299-5262 
(2004).

2.  The March 1991 rating decision that denied entitlement to 
service connection for hepatitis is a final decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

3.  The evidence received subsequent to the March 1991 rating 
decision is not new and material, and the claim for service 
connection for hepatitis remains denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in December 2002.  This 
letter, provided to the veteran prior to the decision on the 
merits, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the March 2003 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination that 
assessed the current severity of the veteran's service-
connected disability.  Neither the veteran nor his 
representative have made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.  Evidence

Historically, an October 1990 rating decision granted service 
connection for a fracture of the right leg and assigned a 
noncompensable rating evaluation with an effective date of 
June 18, 1990.  The same rating decision denied service 
connection for hepatitis.  

In January 1991, the veteran submitted an application for VA 
compensation requesting service connection for hepatitis and 
an increased rating for his leg disability.  The claims file 
contains VA Medical Center (VAMC) records dated from February 
5, 1991, through February 8, 1991 in support of the veteran's 
application.  However, these records provided no information 
or evidence as to the veteran's leg disability or hepatitis.  
Thereafter, in a rating decision dated in March 1991, service 
connection for hepatitis was again denied and the RO denied 
an increased rating for residuals of a right leg fracture.  
In a letter dated in March 1991, the veteran was provided 
notice and a copy of the rating decision.  

In October 2002, the veteran submitted another application 
for compensation regarding his right leg injury and 
hepatitis.  Records in support of this application include 
VAMC records dated in November 2002 and December 2002 that 
noted treatment for recurrent pancreatitis.  The claims file 
also contains private medical records from St. Michael's 
Hospital showing treatment from February 2002 through March 
2002 for acute chronic pancreatitis, and August 2002 records 
from the University Hospital of Cleveland reflecting 
treatment for pancreatitis.  None of the foregoing private or 
VAMC records indicated treatment for the veteran's right leg 
or hepatitis.  

In March 2003, the veteran was afforded a VA examination in 
regards to his increased rating claim.  During the 
examination, the veteran reported a history of a right knee 
injury that occurred in 1972 or 1973.  He stated that his 
knee gave out on him occasionally and that he experienced 
occasional swelling, warmth and tenderness.  He reported 
stiffness and pain in the knee with any type of prolonged 
activity such as walking, standing or sitting, that cold and 
damp weather aggravated his knee and he used over-the-counter 
Tylenol for minimal relief during flare ups.  He also stated 
that elevation, heat and ice helped with his knee.  The 
examiner noted that the veteran did not have braces but that 
he walked with a cane.  However, the examiner reported that 
the veteran used his cane improperly.  Physical examination 
revealed that the right knee was cool to the touch, without 
warmth or swelling.  The veteran had extension to zero 
degrees and flexion to 130 degrees which the examiner 
described as full.  The veteran reported that he experienced 
tenderness over the medial aspect with flexion and extension 
against resistance.  Muscular strength was noted as 5 out of 
5 and crepitation was noted with flexion and extension.  The 
drawer sign was negative and McMurray's sign was negative.  
No ballottement was present.  Good stability was noted in the 
knee and X-rays of the right knee demonstrated that the bones 
were well mineralized and well aligned.  There was no acute 
fracture, joint space abnormality, or evidence of 
degenerative disease.  The radiologist's impression was 
"unremarkable two view examination of the right knee."  The 
VA examiner diagnosed the veteran with internal derangement 
of the right knee with residuals.  

A March 2003 rating decision continued the noncompensable 
evaluation for residuals of a right leg fracture on the basis 
of the March 2003 VA examination.  Additionally, the rating 
decision denied service connection for hepatitis on the basis 
that the evidence submitted was not new and material.  

In a July 2005 brief submitted on behalf of the veteran, the 
veteran's representative argued that the evidence of record 
warranted a grant of service connection for residuals of 
hepatitis.  Additionally, the representative asserted that an 
increased rating for the veteran's service-connected right 
knee disorder was justified under Diagnostic Code 5257 
(recurrent subluxation or lateral instability of the knee).  

C.  Law and Analysis

1.  Increased Rating for Residuals of a Right Leg 
Fracture

The veteran has been assigned a noncompensable disability 
rating evaluation for his service-connected residuals of a 
right leg fracture under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5262 (2004).  The veteran contends that 
his right leg injury is more disabling than currently 
evaluated and has appealed for an increased rating.  More 
specifically, the veteran appears to contend that he should 
receive an increased rating evaluation based on pain and 
instability of his knee, and because he uses a cane.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous.  See 
38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this case, Diagnostic Code 5262 governs ratings of 
impairment of the tibia and fibula.  It provides for a 10 
percent rating evaluation for impairment of the tibia and 
fibula with slight knee or ankle disability. A 20 percent 
rating evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The veteran stated in his October 2002 application that he 
has not received any treatment for his knee.  The recent VAMC 
medical records, St. Michael's Hospital records and the 
University Hospital's records contained in the claims file do 
not reflect treatment for the veteran's right leg, nor do 
they support the veteran's assertion that his right leg 
disability has increased in severity.  While the veteran 
complains of tenderness and pain with occasional swelling, 
warmth, tenderness and stiffness of the knee, no functional 
impairment of his knee has been found.  Physical examination 
revealed that the right knee was without warmth or swelling 
and the examiner in March 2003 described the veteran's range 
of motion from zero to 130 degrees as "full" in his 
opinion.  Muscular strength was noted as 5 out of 5, drawer 
sign was negative and McMurray's sign was negative.  No 
ballottement was present.  The veteran's X-rays demonstrated 
that the bones were well mineralized and well aligned.  There 
was no acute fracture, joint space abnormality, or evidence 
of degenerative disease.  The Board finds that this evidence 
does not support a finding that the veteran has slight 
impairment of the knee.

The Board has considered other Diagnostic Codes to determine 
whether such codes may be applicable in this case.  
Specifically, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability of the knee, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  However, 
physical examination in this case showed no evidence of 
subluxation, and revealed that the veteran has good stability 
in the knee.  As such, Diagnostic Code 5257 is not 
applicable.  

In regards to limitation of motion of the knee, the Board 
finds that the veteran is not entitled to relief pursuant to 
either 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5161.  
Specifically, Diagnostic Code 5260 provides that the 
limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees. See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As set forth 
above, the VA examination revealed that the veteran had 
normal range of motion with extension to zero degrees.  The 
veteran's flexion was reported to be 130 degrees.  Although 
according to Plate II of the Schedule for Rating 
Disabilities, normal flexion is from zero to 140 degrees, the 
examiner characterized the veteran's right knee range of 
motion from zero to 130 degrees as "full" in this case.  
Based on the foregoing, a compensable evaluation is not in 
order under Diagnostic Code 5260.  

Furthermore, the evidence does not indicate that the veteran 
has any of the following: knee ankylosis as contemplated by 
Diagnostic Code 5256; dislocated semilunar cartilage as 
contemplated by Diagnostic Code 5258; removed semilunar 
cartilage as contemplated by Diagnostic Code 5259; or genu 
recurvatum as contemplated by Diagnostic Code 5263.  Thus, 
rating the veteran's knee disability under these codes is not 
warranted.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
While the veteran has indicated that his right leg injury 
causes tenderness and pain, the medical evidence does not 
support the contention that he has limitation of motion 
and/or additional functional loss as a result of such 
factors.  Therefore, the Board finds that consideration of 
the assignment of an increased evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his leg disability has 
resulted in interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Thus, the Board finds that there is no 
competent evidence in support of an increased rating 
evaluation for residuals of a right leg fracture.   

2.  New and Material Evidence to Reopen the Veteran's 
Claim for Hepatitis

Although not specifically stated, it appears that the veteran 
contends he is entitled to service connection for hepatitis 
since he was treated for the disorder while in service, and 
now has a "fatty liver" and pancreatitis.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the RO previously considered the veteran's 
claim for service connection for hepatitis.  In doing so, the 
RO reviewed the veteran's service medical records, VAMC 
medical records, and private medical records from St. Luke's 
Hospital, Huron Hospital and Suburban Hospital.  The RO 
denied service connection based upon the veteran's service 
medical records showing that he was successfully treated for 
hepatitis in service and the lack of medical evidence 
indicating treatment after service.  The veteran was provided 
a copy of the March 1991 rating decision, and that decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In October 2002, the veteran requested that his service 
connection claim for hepatitis be reopened.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

The evidence associated with the claims file since the March 
1991 rating decision consists of VAMC medical records, St. 
Michael's Hospital medical records and records from the 
University Hospital of Cleveland.  This evidence is new 
evidence, in that it was not previously physically of record 
at the time of the March 1991 rating decision.  However, the 
evidence is not "material evidence" because it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim, specifically that the veteran currently has hepatitis 
or has residuals of hepatitis.  The November 2002 and 
December 2002 VAMC records show that the veteran received 
treatment for recurrent pancreatitis.  The February 2002 
through March 2002 medical records from St. Michael's 
Hospital show treatment for acute chronic pancreatitis, as do 
the August 2002 University Hospital medical records.  None of 
these records reference treatment for hepatitis or provide a 
nexus between the veteran's pancreatitis and "fatty liver" 
with his hepatitis from service.  Without such evidence, 
there is no reasonable possibility of substantiating the 
veteran's claim.  For these reasons, the evidence is not 
material and the veteran's appeal is denied.    


ORDER

1.  An increased rating for residuals of a right leg fracture 
is denied.  

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis has not been 
submitted, and the appeal is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


